Exhibit 10.3

August 5, 2011

James G. Gallas

9 Rosana Way

Coto de Caza, CA 92679

Dear Jim:

In accordance with our recent conversations, this letter agreement will confirm
and document the understandings and agreements between you and Apria Healthcare
Group Inc. (“the Company”) relating to the transition and termination of your
employment with the Company. As we have discussed, the Company has decided to
implement a significant restructuring of its revenue management function. The
cumulative effect of the restructuring will impact your responsibilities to such
an extent that, after an appropriate transitional period, your employment will
be terminated.

Accordingly, we have agreed that during the term of your employment between now
and February 28, 2012 (the “Transitional Period”), your employment duties and
responsibilities will consist entirely of the matters listed on the attached
Exhibit A (your “New Responsibilities”). You agree that you will work full time
for the Company during the Transitional Period, performing your New
Responsibilities to the best of your ability. During the Transitional Period you
will have the same administrative support that you have currently.

At the conclusion of the Transitional Period, if your employment has not
previously been terminated by death, disability, Cause or Good Reason under any
of Sections 3(b), 3(c), 3(d) or 4(a) of your Amended and Restated Executive
Severance Agreement dated as of March 10, 2009 (the “Severance Agreement”), then
on February 28, 2012 your employment will terminate without Cause pursuant to
Section 4(a) of the Severance Agreement, and you will be entitled to receive the
full severance and other benefits provided for in the Severance Agreement in the
event of a termination without Cause under said Section 4(a) as of that date.

You acknowledge that you are and will continue to be during the Transitional
Period an employee “at will” and that nothing in this letter agreement shall
restrict the ability of either the Company or you to terminate your employment
for any reason or no reason, at any time prior to February 28, 2012, upon sixty
(60) days advance written



--------------------------------------------------------------------------------

James Gallas

August 5, 2011

Page 2.

 

notice in the manner provided for in the Severance Agreement. Except to the
extent expressly specified in this letter agreement, the Severance Agreement is
not being amended hereby and will remain in full force and effect. Accordingly,
in the event of any termination of your employment prior to February 28, 2012,
the circumstances of the termination and the terms and provisions of the
Severance Agreement will govern the issue of what severance and other benefits,
if any, you may receive. Regardless of whether your employment terminates on
February 28, 2012 or prior to that date, your right to receive severance under
the Severance Agreement will be subject to your execution and delivery to the
Company of a General Release substantially in the form attached as Exhibit B
hereto.

To the fullest extent permitted by Delaware law, the Company shall defend and
indemnify you for your work performed on behalf of the Company, including but
not limited to work you perform during the Transitional Period and any
consulting work subsequent to your employment.

For a one-year period following the termination of your employment, you shall
provide, at the request of the Company’s Chief Executive Officer or Chief
Operating Officer, at mutually agreeable times acceptable to you, a total of up
to 100 hours of consulting services of the general nature described in Exhibit
A, at a cost to the Company of $500 per hour, payable within 30 days following
the Company’s receipt of a monthly invoice from you, specifying in reasonable
detail the requested work accomplished and the number of hours worked. The
Company will also reimburse you in accordance with its policies for any
reasonable expenses for requested travel or other costs you incur in connection
with your consulting services.

The Company shall provide you a positive written job reference in a form
mutually agreed to by the Company and you, and shall also provide positive
verbal job references upon your request. You agree that during the Transitional
Period and for a period of one year following the termination of your
employment, you will not other than as required by law or by order of a court or
other competent authority, make or publish, or cause any other person to make or
publish, any statement that is disparaging or that reflects negatively upon the
Company, or that is or reasonably would be expected to be damaging to the
reputation of the Company. The Company promises and agrees that, during such
one-year period, it will use its best efforts to not, other than as required by
law or by order of a court or other competent authority, make or publish, or
cause any other person to make or publish, any statement that is disparaging or
that reflects negatively upon you, or that is or reasonably would be expected to
be damaging to your reputation.



--------------------------------------------------------------------------------

James Gallas

August 5, 2011

Page 3.

 

This letter agreement is not intended to amend or modify in any respect your
rights or the obligations of the Company or any of its affiliates under any of
the documents relating to your profit interests in Apria Holdings LLC or the
40l(k) Savings Plan, the Deferred Compensation Plan, the 2011 Executive Bonus
Plan, your right to receive the second half of your 2010 Executive Bonus Plan
payment, or any other Company benefit you may currently be receiving, including
without limitation your ability to take reasonable paid time off consistent with
Company policy and your health insurance benefits, including your participation
in the Senior Executive Medical and Dental Programs.

If the foregoing correctly summarizes your understanding of our agreements
relating to the Transitional Period, please confirm your agreement by signing
where indicated below. The Company and I very much appreciate your past service,
your many contributions to the success of our business and your willingness to
assist us during this restructuring in the manner described above and on Exhibit
A.

 

Sincerely,

    /s/ Norman C. Payson, MD

Norman C. Payson, MD Chief Executive Officer

 

Accepted and Agreed:

    /s/ James G. Gallas

James G. Gallas



--------------------------------------------------------------------------------

EXHIBIT A

JIM GALLAS

TRANSITION RESPONSIBILITIES

Employee: Jim Gallas

Reporting Manager: Norm Payson

Logistics: Primarily at the Lake Forest corporate office; minimum 40 hours per
week,

including normal sick, vacation and personal time off

Effective Date: August 8, 2011

Termination Date: February 28, 2012

At the direction of the Chief Executive Officer, provide support as follows:

 

  1. Provide interim management/leadership of applicable revenue management
functions until successors are placed.

 

  2. Assist with training, knowledge transfer and transition of duties for
revenue management successor leadership.

 

  3. Actively participate in any Revenue Management performance calls and
meetings as requested.

 

  4. Act as revenue Management “internal consultant” providing guidance/support
as appropriate, as requested from others.

 

  5. Complete on-shoring of revenue management responsibilities including
effective resource planning (management and non-management), training,
transition of services and time lines.

 

  6. Interact and “play point” regarding Intelenet – monitor
remaining/transitioning activities, take lead for notices or amendments
regarding transferred services and provide planning/recommendations to achieve
stabilization of functions remaining offshore.

 

  7. CareCentrix – working closely with the CEO, Managed Care team and others,
provide deep dive analysis and recommendations.

 

  8. UPMC (JV) – provide continued leadership and follow-up with negotiations,
contract process, etc.

 

  9. Provide guidance and support for competitive bidding as requested.

 

  10. Provide guidance and support as requested with the Revenue Management:

 

  a. E&Y improvement initiatives



--------------------------------------------------------------------------------

  b. 6+6 and subsequent forecasts

 

  c. 2012 budget

 

  d. Board presentations

 

  11. Provide guidance and support for transition of IT duties:

 

  a. Personnel assessments

 

  b. Organization structure

 

  c. Current projects/processes

 

  d. Financial forecasts (6+6, etc.)

 

  e. 2012 budget preparation.

 

  12. Participate in appropriate committees and provide guidance for
improvements with Medicare Compliance.

 

  13. Participate in due diligence for potential M&A activities.

 

  14. Continued approval and signing of Medicare, Medicaid and other payor
applications and certifications until that signing function is transferred to
another Apria executive. Such transfer shall occur as soon as reasonably
possible but in any event prior to August 31, 2012.

 

  15. Other duties and assignments as directed by the Chief Executive Officer.



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

THIS GENERAL RELEASE (this “Release”) is made as of the     day of             ,
20    , by and between James G. Gallas, an individual (“Executive”), and Apria
Healthcare Group Inc., a Delaware corporation (“Apria”). In consideration of the
payments and benefits described in paragraphs 1 and 2 below to be provided to
Executive pursuant to that certain Executive Severance Agreement, dated as of
March 10, 2009, to which Executive and Apria are parties (the “Severance
Agreement”), the sufficiency of which is acknowledged hereby, Executive and
Apria agree as follows:

1. Executive’s employment with Apria and all of its affiliates and subsidiaries
terminated on              , 20    (the “Termination Date”) pursuant to
Section 3(a) of the Severance Agreement and, in furtherance thereof, Executive
hereby resigns, effective as of the Termination Date, from all officer positions
for each of Apria and its affiliates and subsidiaries.

2. In consideration of Executive’s general release of claims, his agreements in
Sections 7, 8 and 9 of the Severance Agreement, and his other promises set forth
herein, subject to the expiration of the revocation period referred to in
Section 9(d) below, Apria shall pay to Executive the following amounts:

(a) a total of $        in severance compensation, subject to standard
withholding for federal and state taxes, which shall be payable in accordance
with Apria’s regular payroll procedures in 26 consecutive bi-weekly installments
over the 12-month period beginning on                     , each in the gross
amount of $        ; and

(b) all salary amounts earned but not yet paid, subject to standard withholding
for federal and state taxes, payable on or as soon as practicable after
            .

3. The parties hereto acknowledge and agree that, as of the Termination Date,
Executive was vested in respect of         of his Class B Units and none of his
Class C Units in Apria Holdings LLC pursuant to his subscription agreement for
such units. All unvested Class B Units and all Class C Units shall be, and
hereby are, forfeited on the Termination Date with no consideration payable
therefor. Subject to the expiration of the revocation period referred to in
Section 9(d) below and on or before the     day following the Termination Date,
Apria will cause one of its affiliates to redeem or purchase, and Executive (and
any of his affiliates or family members, if applicable) will accept such
redemption or sell, all of the vested         Class B Units held by Executive
(and any of his affiliates or family members, if applicable), in exchange for a
number of shares of common stock of one of Apria’s affiliated entities (the
“Issuer”) that the Issuer will subsequently arrange to redeem for a cash payment
of $        (the “Redemption Price”). The Redemption Price represents the
product of (i) the number of vested Class B Units and (ii) the agreed fair
market value per Class B Unit. The foregoing redemption transactions shall be
separately documented on the repurchase date and the parties hereto agree to
deliver such documentation as is necessary to effect such transactions. The
Executive acknowledges the rights of the Company’s affiliates to recover the
foregoing proceeds and to terminate the payments referred to in Section 2(a)
above in the case of a breach of Sections 7, 8 and 9 of the Severance Agreement
or of certain restrictive covenants, described in the subscription agreement
related to the Class B Units.



--------------------------------------------------------------------------------

4. On or before             , 20    , Executive shall return to Apria his
company-provided laptop computer, cell phone, BlackBerry, credit cards,
electronic fuel card, electronic building access cards, and all other property
of Apria. He shall not take or copy in any form or manner any financial
information, lists of customers, prices, or any other confidential and
proprietary materials or information of Apria.

5. Neither this Release nor anything in this Release shall be construed to be or
shall be admissible in any proceeding as evidence of an admission by Apria or
Executive of any violation of Apria’s policies or procedures, or state or
federal laws or regulations. This Release may be introduced, however, in any
proceeding to enforce the Release. Such introduction shall be pursuant to an
order protecting its confidentiality.

6. Except for (i) those obligations created by or arising out of this Release,
(ii) any rights Executive may have under any retirement, 401(k), or similar
benefit plans of Apria, (iii) any entitlement Executive may have to receive the
second half of his 2010 bonus if it has not been paid by the Termination Date,
and (iv) the continuing right to indemnification as provided by applicable law
or in Apria’s bylaws and articles of incorporation in connection with acts,
suits or proceedings by reason of the fact that he was an officer or employee of
Apria where the basis of the claims against him consists of acts or omissions
taken or made in such capacity, Executive on behalf of himself, his descendants,
dependants, heirs, executors, administrators, assigns, and successors and each
of them hereby covenants not to sue and fully releases and discharges Apria, and
its predecessors, subsidiaries and affiliates, past or present, and each of
them, as well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, representatives, assigns and successors, past
and present, and each of them, hereinafter together and collectively (including
Apria) referred to as the “Apria Releasees,” with respect to and from any and
all claims, wages, demands, rights, liens, agreements, contracts, covenants,
actions, suits, causes of action, obligations, debts, costs, expenses,
attorneys’ fees, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which he now owns or holds
or he has at any time heretofore owned or held as against the Apria Releasees,
arising out of or in any way connected with his employment relationship with any
Apria Releasee, or the termination of his employment with the Apria Releasees or
any other transactions, occurrences, actions, omissions, claims, losses, damages
or injuries whatsoever, known or unknown, suspected or unsuspected, resulting
from any act or omission by or on the part of any Apria Releasee committed or
omitted prior to the date of this Release, including, without limiting the
generality of the foregoing, any claim under Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Fair Employment
Practices Act, the Equal Pay Laws, the Workers’ Compensation Act, the Family and
Medical Leave Act, the Civil Rights Act of 1991, Sections 1981 through 1988 of
Title 42 of the United States Code, the Employee Retirement Income Security Act
of 1974, the California Fair Employment and Housing Act, the California Labor
Code, the state and federal Worker Adjustment and Retraining Notification Act,



--------------------------------------------------------------------------------

the California Business and Professions Code, or any common law or statutory
claim for fraud, wrongful termination, violation of public policy or defamation,
or any claim for compensation, severance pay, bonus, sick leave, holiday pay,
vacation pay, life insurance, health or medical insurance or any other fringe
benefit, workers’ compensation or disability.

7. It is the intention of Executive in executing this Release that the same
shall be effective as a bar to each and every claim, demand and cause of action
hereinabove specified. In furtherance of this intention, Executive hereby
expressly waive any and all rights and benefits conferred upon him by the
provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly consents
that this Release shall be given full force and effect according to each and all
of its express terms and provisions, including those related to unknown and
unsuspected claims, demands and causes of action, if any, as well as those
relating to any other claims, demands and causes of action hereinabove
specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Executive acknowledges that he may hereafter discover claims or facts in
addition to or different from those which he now knows or believes to exist with
respect to the subject matter of this Release and which, if known or suspected
at the time of executing this Release, may have materially affected this
settlement. Nevertheless, Executive hereby waives any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts. Executive acknowledges that he understands the significance and
consequence of such release and such specific waiver of SECTION 1542.

8. The terms and conditions of this Release shall remain confidential as between
the parties and professional advisers to the parties and neither of them shall
disclose them to any other person, except as provided herein or as required by
the rules and regulations of the Securities and Exchange Commission (“SEC”) or
as otherwise may be required by law or court order. Without limiting the
generality of the foregoing, neither Apria nor Executive will respond to or in
any way participate in or contribute to any public discussion concerning, or in
any way relating to, the execution of this Release or the events which led to
its execution.

9. Executive expressly acknowledges and agrees that, by entering into this
Release, he is waiving any and all rights or claims that may have arisen under
the Age Discrimination in Employment Act of 1967, as amended, which have arisen
on or before the date of execution of this Release. Executive further expressly
acknowledges that:

a. He is hereby advised in writing by this Release to consult with an attorney
before signing this Release;

b. He was given a copy of this Release on                     , and informed
that he had 21 days within which to consider this Release, although he is free
to execute this Release anytime within that 21-day period as indicated in
Section 20 below;



--------------------------------------------------------------------------------

c. He was informed that he has seven days following the date of his execution of
this Release in which to revoke this Release, which revocation may be effected
by means of a written notice sent to the General Counsel of Apria at Apria’s
corporate headquarters, provided that in all events any revocation must be
received by Apria during the seven-day revocation period;

d. Apria and Executive agree that this Release will not become effective or
enforceable until the seven-day revocation period has expired without
Executive’s having revoked this Release.

10. Executive warrants and represent that he has not heretofore assigned or
transferred to any person not a party to this Release any released matter or any
part or portion thereof and he shall defend, indemnify and hold each of the
Apria Releasees harmless from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.

11. Apria and Executive acknowledge that (i) any employment or contractual
relationship between them terminated on the Termination Date (other than any
consulting arrangement pursuant to the letter agreement between Apria and
Executive dated August 5, 2011 and Apria’s obligation to defend and indemnify
Executive for his work performed on behalf of Apria, including but not limited
to work performed as an employee and any consulting work subsequent to the
Termination Date), (ii) they have no further employment or contractual
relationship except as may arise out of this Release and said letter agreement,
and (iii) Executive waives any right or claim to reinstatement as an employee of
any Apria Releasee and will not seek employment in the future with Apria, unless
by mutual consent.

12. This Release shall be incorporated into and made a part of the Severance
Agreement as of the date hereof. This Release, together with the Severance
Agreement sets forth the entire agreement and understanding between the parties
as to the subject matter hereof and supersedes all prior and contemporaneous
oral and written discussions, agreements and understandings of any kind or
nature. This Release shall inure to the benefit of and be binding upon the
parties hereto and their respective permitted successors and assigns. This
Release does not, however, affect Executive’s rights under any Apria retirement,
401(k), or similar benefit plan.

13. If any provision of this Release or the application thereof is held invalid,
the invalidity shall not affect the other provisions or applications of this
Release which can be given effect without the invalid provisions or applications
and to this end the provisions of this Release are declared to be severable.

14. This Release has been executed and delivered by Executive within the State
of California, and the rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and governed by, the laws of the
State of California without regard to principles of conflict of laws.



--------------------------------------------------------------------------------

15. This Release may be executed in counterparts, and each counterpart, when
executed, shall have the efficacy of a signed original. Photographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.

16. Any dispute or controversy between Executive on the one hand, and Apria (or
any other Apria Releasee), on the other hand, in any way arising out of, related
to, or connected with this Release or the subject matter hereof, or otherwise in
any way arising out of, related to, or connected with Executive’s employment
with any Apria Releasee or the termination of Executive’s employment with any
Apria Releasee, shall be submitted for resolution by arbitration in accordance
with the provisions of the Severance Agreement. APRIA AND EXECUTIVE ACKNOWLEDGE,
UNDERSTAND AND AGREE THAT IN THE EVENT OF A DISPUTE UNDER THIS RELEASE, EACH
PARTY HAS WAIVED ANY RIGHT TO A JURY TRIAL AND A JUDICIAL RESOLUTION OF THE
DISPUTE.

17. No waiver of any breach of any term or provision of this Release shall be
construed to be, or shall be, a waiver of any other breach of this Release. No
waiver shall be binding unless in writing and signed by the party waiving the
breach.

18. In entering this Release, the parties represent that they have relied upon
the advice of their attorneys, who are attorneys of their own choice, and that
they have read the Release and have had the opportunity to have the Release
explained to them by their attorneys, and that those terms are fully understood
and voluntarily accepted by them.

19. All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Release and
which are not inconsistent with its terms.

20. Executive hereby declares as follows:

I, James G. Gallas, hereby acknowledge that I was given 21 days to consider the
foregoing Release and voluntarily chose to sign the Release prior to the
expiration of the 21-day period.

I have read the foregoing Release and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Release
this     day of         , 20    .

 

 

James G. Gallas APRIA HEALTHCARE GROUP INC. By:  

 

      [Name]       [Title]